                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI

PHILLIP ELMORE,

                          Petitioner,                   :    Case No. 1:07-cv-776

        - vs -                                               Chief Judge Edmund A. Sargus, Jr.
                                                             Magistrate Judge Michael R. Merz

TIM SHOOP1, Warden,

                                                        :
                          Respondent.


                         ORDER FOR ADDITIONAL BRIEFING


        This capital habeas corpus case is before the Court on Petitioner’s Motion to Transport

(ECF No. 169).         An unredacted version of this Motion was provided to the Court and

Respondent’s counsel in conjunction with Petitioner’s Motion to File Document Under Seal

(ECF No. 165). The Warden responded to the merits as well as the request to seal (ECF No.

166) and Petitioner filed a brief Reply (ECF No. 167) which leaves the Court with a number of

questions. Petitioner is therefore ordered to supplement the reply with responses to the following

questions:

1.      The request to transport is in support of an order for neuroimaging testing by

“Petitioner’s expert, Dr. Douglas Scharre, M.D2.” The Court does not recall that it was requested

to approve funding for Dr. Scharre. If that is not correct, counsel will please provide the record

1
  On Motion of Petitioner (ECF No. 164), Tim Shoop was substituted as Respondent because he is now Petitioner’s
custodian. The caption is ordered amended accordingly.
2
  Dr. Scharre’s name was redacted from the filed version of the Motion, but is not among the information the Court
permitted to be redacted.

                                                        1
references. Assuming the Court did not authorize the funding, the Court presumes Dr. Scharre

was retained upon the independent professional judgment of his counsel and is being

compensated by federal funds from the Public Defender’s budget. Counsel will please provide

Dr. Scharre’s resume and a copy of his order for this testing.

2.        The Motion indicates the results of the testing are “necessary for Mr. Elmore to present

Claim X.D in his Corrected Third Amended Petition for Writ of Habeas Corpus (ECF No. 169,

PageID 13005). Petitioner has not yet sought or obtained an evidentiary hearing in this case. As

counsel are aware, this Court has held Cullen v. Pinholster, 563 U.S. 170 (2011), applies to

prevent discovery of material that could not be presented in habeas until the 2254(d)(1) or (2) bar

has been overcome or expansion of the record to include such material. Here Petitioner is

seeking the Court’s assistance to obtain by investigation evidentiary material which would

appear barred on the same basis. Petitioner is requested to supplement his Reply with an

explanation of why he believes Pinholster does not apply.

3.        As authority for a transport order, Petitioner relies on Nields v. Bradshaw, Case No. 1:03-

cv-019, 2010 U.S. Dist. LEXIS 8099 (S.D. Ohio Jan. 11, 2010).3 Nields has been expressly

repudiated by the Sixth Circuit in Baze v. Parker, 632 F.3d 338, 344-45 (6th Cir. 2011). Counsel

will please supplement the Reply with any argument they have that Baze does not bar the relief

sought.

4.        The Motion has attached results of neuroimaging done in other cases in the Western

District of Tennessee, but not any authority from the District Court for transport of those

3
  Petitioner cites to Nields in its native format as a document filed in Case No. 1:03-cv-019 without providing the
reader a docket number. Under the eGovernment Act, this Court is obliged to make its written opinions available to
the public which it does in part by allowing them to be uploaded to the Westlaw and Lexis databases. Citation to
decisions in one of those databases is preferred to mere reference to the case in which a decision was filed.

                                                        2
Petitioners4. Was such transport authorized by the District Court? Did the court write an

opinion justifying the order?




March 1, 2019.

                                                                            s/ Michael R. Merz
                                                                           United States Magistrate Judge




4
  In filing those attachments, counsel have failed to “scrub” the CM/ECF filing data from Tennessee filings, making
the filings in this Court illegible in that line. Counsel will please refile the attachments so dthat the CM/ECF filing
stamp is legible.

                                                          3
